COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-221-CV
 
 
KELLY BLACK                                                                       APPELLANT
  
V.
  
STATEWIDE 
TRUCKING CORP.,                                              APPELLEES
AND 
ITS UNKNOWN AGENTS OR
EMPLOYEES; 
AND JORGE RAMIREZ
 
 
----------
FROM 
THE 352ND DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
December 9, 2004, we notified appellant that his brief had not been filed as 
required by rule 38.6(a).  See Tex. R. App. P. 38.6(a).  We stated 
we would dismiss the appeal for want of prosecution unless appellant or any 
party desiring to continue this appeal filed with the court within ten days a 
response showing grounds for continuing the appeal.  We have not received 
any response.
        Because 
appellant’s brief has not been filed, we dismiss the appeal for want of 
prosecution.  See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.
   
  
                                                                  PER 
CURIAM

 
 
PANEL 
D:   HOLMAN, GARDNER, and WALKER, JJ.
 
DELIVERED: 
January 13, 2005

NOTES
1.  
See Tex. R. App. P. 47.4.